Exhibit 10.59

 

 

Product Purchases and Sales Contract

 

Supplier: Northern Altair Nanotechnologies Co., Ltd.

Contract No.: YTXS-20121022A

Buyer: Wu'an Transport Bureau

Signing time: January 6, 2013

 

In order to better drive energy conservation and emission reduction in Wu'an
City and greatly develop the green traffic at the same time, and also in order
to drive the overall development of the new energy automobile industry in Wu'an
City. According to the purchases and sales contract signed between Altair
Nanotechnologies (China) Co., Ltd. and Wu'an Transport Bureau in April 2012,
Supplier shall provide a total of 165 buses including 90 electric buses of 7.5
m, 45 pure electric buses of 10.5 m and 30 LNG buses of 10.5 m for Buyer in the
price superior to that of the similar products in the market; the specific
purchase contents are as follows:

 

Product name, trademark, model, manufacturer, supply time and quantity

 

Product name

Trademark

Manufacturer

Unit

Unit price (ten thousand Yuan)

Quantity (Nr.)

Total amount (ten thousand Yuan)

Delivery time and quantity

Electric bus of 7.5 m

Guangtong

Guangtong

Nr.

¥75

90

6750

See Article 6

in the Contract

Electric bus of 10.5 m

Guangtong

Guangtong

Nr.

¥160

45

7200

LNG bus of 10.5 m

Guangtong

Guangtong

Nr.

¥53

30

1590

The total amount (tax inclusive) is RMB155,400,000 (RMB One Hundred Fifty-five
Million Four Hundred Thousand Only in words)

 

[ex10-59img001.gif]

I.

Quality requirements technical standard, conditions and term of the supplier to
be responsible for quality: Deliver the goods according to the quality and
technology standards of the original factory; from the delivery date, the
warranty period for the vehicle body shall be one year, and the warranty period
for the lithium iron phosphate battery and parts of the pure electric bus
driving system equipped with lithium iron phosphate battery shall be three
years. The warranty period for the LTO battery and parts of the pure electric
bus driving system equipped with the LTO battery shall be five years. If the
parts damage is caused by Buyer's use in the abnormal condition, it will not be
within Supplier's warranty obligation and responsibility.

 

II.

Quality standard: it conforms to the national and industrial related quality
standards and requirements.

 

III.

Shipments place: Zhuhai City

 

IV.

Delivery place: Wu'an

 

V.

Mode of transportation, arrival port and expense burden: Transported by
automobile, and Buyer shall be responsible for the freight.

 

 
1 

--------------------------------------------------------------------------------

 

 

VI.

Supply time, quantity and price

 

Time

Vehicle model

Quantity (Nr.)

Price (ten thousand yuan)

 

February

Pure electric bus of 7.5 m

10

750

2013

June

LNG bus of 10.5 m

30

1590

 

December

Pure electric bus of 10.5 m

15

2400

2014

June

Pure electric bus of 7.5 m

40

3000

December

Pure electric bus of 10.5 m

15

2400

2015

June

Pure electric bus of 7.5 m

40

3000

December

Pure electric bus of 10.5 m

15

2400

 

VII.

Settlement mode and term:

 

① Before signing this Contract, Buyer paid RMB 12,000,000 to Supplier in advance
as the supply down payment for 2013, and Buyer shall pay the remaining payment
for goods in twice before picking up the goods in June and December 2013.

 

② From 2014, Buyer shall pay 30% of the total supply value of the current year
as the down payment to Supplier by the end of every March, and Buyer shall pay
the remaining payment for goods to Supplier before picking up the goods every
time.

 

③ The specific supply quantity and time shall subject to the down payment.

 

VIII.

Acceptance Standards: Buyer shall put forward the objections on the appearance
quality on the scene when the acceptance is conducted; for the specific
configuration, see the attached list.

 

IX.

Supplier shall execute "thee guarantees" for products sold; for the specific
content, see Guangtong's product quality manual and after-sales service manual;
the quality guarantee shall be executed according to the national standards.

 

X.

Liability for Breach of Contract: to be settled according to the national
related laws and regulations.

 

XI.

Methods of settling contract dispute: to be negotiated for settlement or to be
arbitrated.

 

XII.

This Contract is in quadruplicate and will take effect after both parties'
signatures and seals on it; the validity period shall be three years from the
contract signing date.

 

XIII.

Other matters agreed:

 

1. For the matters associated and extended by this Agreement, the specific
scheme shall be negotiated by both parties and signed separately.

 

2. This agreement will take effect from the date of signature and seal; it is in
quadruplicate and each party has two copies, which have the same legal effect.

 

 
2 

--------------------------------------------------------------------------------

 

 

3. Appendix I GT6750E Type Pure Electric Minibus of 7.5 m-Effect Picture,
Appendix II GT6750E Type Pure Electric Minibus of 7.5 m-Seat Arrangement
Picture, Appendix III GT6750E Type Pure Electric Minibus of 7.5 m- Technical
Parameters, Appendix IV GT6750E Type Pure Electric Minibus of 7.5 m-Vehicle
Configuration List, Appendix V GT6105E Type Pure Electric Coach of 10.5 m-Effect
Picture, Appendix VI GT6105E Type Pure Electric Coach of 10.5 m-Seat Arrangement
Picture, Appendix VII GT6105E Type Pure Electric Coach of 10.5 m-Technical
Parameters, Appendix VIII GT6105E Type Pure Electric Coach of 10.5 m-Vehicle
Configuration List, Appendix IX Guangtong LNG Bus of 10.5 m- Effect Picture,
Appendix X Guangtong LNG Bus of 10.5 m- Technology and Service Requirements and
Appendix XI Finished Vehicle Battery Purchase Price Requirements. And those
appendixes have the equal legal effect with this Agreement.

 

Supplier (sealed):

Buyer (sealed):

Unit Name: Northern Altair Nanotechnologies Co., Ltd.

Unit Name: Wu'an Transport Bureau

Unit Address:

Unit Address:

 

 

Legal representative:

Entrusted agent:

[ex10-59img002.gif]

 

 

Legal representative:

Entrusted agent:

[ex10-59img003.gif]

Tel:

Tel:

Fax:

Fax:

Opening bank:

Opening bank:

Account No.:

Account No.:

Signing date: January 6, 2013 Signing date: January 6, 2013

 

      

3